Citation Nr: 0927191	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-20 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for right erector 
spinae muscle injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991 and January 1994 to August 1994.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  In 
November 2006, the Board remanded this claim for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.


FINDING OF FACT

There is no compensable disabling impairment associated with 
the service connected right erector spinae muscle injury.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right erector 
spinae muscle injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5320 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).
In this case, in January 2003 and June 2003 letters, issued 
prior to the decision on appeal, and in a November 2006 
letter, the RO and Appeals Management Center (AMC) provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The 
January 2003, June 2003, and November 2006 letters advised 
the Veteran to submit or ask VA to obtain evidence from 
medical providers, and to submit statements from others who 
could describe their observations of his disability level, or 
his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The November 2006 letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on his employment and daily life.  The 
letter provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter further notified the Veteran of the 
evidence needed to establish an effective date.  The claim 
was last readjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, and hearing testimony.  The 
post-service treatment records include VA treatment records 
from the Daytona Beach VA Outpatient Clinic and other Florida 
VA medical facilities as well as the Lexington VA Medical 
Center (VAMC), which were all obtained in accordance with the 
November 2006 Remand and noted in the November 2007 
supplemental statement of the case. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The pertinent rating criteria for 
his right erector spinae muscle injury disability were 
provided in the June 2004 statement of the case.  The Veteran 
was an active participant in the claims process, providing 
evidence and several medical release forms as well as 
statements and testimony on his disability including 
describing the impact his disability had on his employment 
and daily life.  Thus, 
he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage 
or inflammation in parts of the system, to perform normal 
working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  The functional loss may be due 
to absence of part or all of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. § 4.45 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In a March 1995 rating decision, the RO granted service 
connection for right erector spinae muscle injury (claimed as 
back injury) and assigned a noncompensable evaluation under 
Diagnostic Code 5320 effective August 30, 1994, the day 
following the Veteran's discharge from service.  In December 
2002, the Veteran filed the present claim for an increased 
rating.  

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55 (2008).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2008).  Under Diagnostic Codes 5301 to 
5323, muscle injury disabilities are rated as slight, 
moderate, moderately severe or severe according to criteria 
based on the type of injury, the history and complaint, and 
objective findings.  38 C.F.R. § 4.56(d) (2008).

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
The service department record (or other evidence) would show 
a superficial wound with brief treatment and return to duty 
and healing with good functional results.  There are no 
cardinal signs or symptoms of muscle disability.  Objective 
findings of a slight muscle disability include minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (2008).

Moderate muscle disability is found where there has been a 
through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record (or other 
evidence) would show in-service treatment for the wound.  
There is a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of a moderate muscle disability 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissues.  Also, some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2008).

The Veteran's disability has been evaluated pursuant to 
Diagnostic Code 5320, which provides evaluations for 
disability of Muscle Group XX.  The functions of these 
muscles are postural support of the body and extension and 
lateral movements of the spine which involve the 
sacrospinalis (erector spinae and its prolongations in the 
thoracic and cervical regions).  Disability of this group in 
the lumbar region that is slight warrants a noncompensable 
evaluation, and that is moderate warrants a 20 percent 
evaluation.  Disability of this group in the thoracic region 
that is slight warrants a noncompensable evaluation, and that 
is moderate warrants a 10 percent evaluation.  38 C.F.R. § 
4.73, Diagnostic Code 5320 (2008).

By way of history, the service medical records show the 
Veteran presented in the emergency room on July 26, 1994 with 
the complaint that he had heard a "pop" near his shoulder 
blade from moving a heavy object.  It was reported that x-
rays were negative.  A July 26, 1994 record noted physical 
findings of no range of motion on flexion or extension.  The 
Veteran had pain on the right side of the spinal column.  He 
was slow moving and erect.  He had tenderness over the right 
erector spinae muscle with spasm.  The examiner noted an 
assessment of back spasm.  A July 26, 1994 consultation sheet 
showed the Veteran's complaint of sudden onset 
of back pain and demonstrable tenderness and spasm over the 
right erector spinae were referred for a consultation.  On 
July 27, 1994, the consultant reported that the physical 
examination revealed a normal gait and posture.  Deep tendon 
reflexes were symmetrical.  His sensory/sensation was intact.  
There was tenderness over T6-10 and positive spasm on 
palpation.  The remaining findings were illegible.  The 
examiner noted an assessment of thoracic costovertebral 
dysfunction.  Thereafter, 
a July 29, 1994 record showed the Veteran reported a 30 
percent decrease in symptoms.  The examiner observed that the 
Veteran had a "somewhat" slumped posture.  He had mobility 
in the thoracic spine with positive trigger points on the 
right side of the thoracic spine.  It was noted that the 
Veteran had been placed on a limited profile for two weeks.  
He was seen on follow-up on August 3, 1994, during which time 
the Veteran complained of continued intermittent pain. 

After the Veteran's discharge from active service in August 
1994, he underwent a VA examination in December 1994 in 
connection with his initial claim for compensation benefits.  
The Veteran described his in-service back injury.  He 
maintained that at that time, he experienced severe low back 
pain and numbness of the entire left side of his body.  The 
numbness subsequently subsided but the back pain continued.  
He was put on physical therapy for several weeks and since 
that time, he had had periodic, recurrent low back pain and 
stiffness of the muscles of his back.  The physical 
examination revealed a normal carriage, posture, and gait.  
Range of motion of the back on "flexion, extension, etc. 
[were] within normal range" but he exhibited discomfort 
during the exam.  On neurological examination, he had normal 
motor function, coordination, and sensory exam.  His reflexes 
were also normal.  The examiner noted that the radiographic 
examination of the thoracic and lumbar spine were within 
normal limits.  The examiner provided a diagnosis of status 
low back injury. 

In an August 2003 statement, the Veteran reported that in 
1997, he joined the Kentucky National Guard and claimed that 
he went to "the hospital in Kentucky" for lower back and 
bladder problems from time to time and "just lived with 
it."  He reported that he then suffered a post-service back 
injury in July 2001 for which he sought workers' 
compensation.  He maintained that he was denied benefits on 
the basis that the 2001 injury was service related and he had 
had past bladder problems.  Based on the August 2003 
statement, the RO contacted the Veteran for further 
clarification.  According to a January 2004 deferred rating 
decision and March 2004 Report of Contact, in regard to the 
Veteran's suggestion that he was treated for significant back 
complaints in 1997, the Veteran clarified that he was treated 
by a private medical facility.  He indicated that he would 
provide a consent to release form to allow VA to obtain the 
medical records on his treatment.  He subsequently reported 
that there were no medical records on his back at the private 
medical hospital.  He then indicated that he was treated for 
his back at the VAMC in Kentucky.   

At the July 2006 Travel Board hearing, the Veteran affirmed 
that he had a lot of problems with his back after 1994.  The 
Veteran testified that Dr. G.F. advised him that his 1994 in-
service injury was misdiagnosed and that the 1994 in-service 
injury was related to the 2001 post-service injury.  He 
further testified that he was treated by "outside hospitals 
on and off" from 1994 to 2001 for chronic back pain.  He 
claimed there were times when he was completely hunched over 
for weeks, and he could not do anything which caused him to 
lose jobs.  He identified several hospitals from which he 
reportedly received medical treatment during this period.  He 
affirmed that he did indeed receive a workmans' compensation 
settlement for the 2001 post-service injury but maintained 
that he only received $15,000 due to the fact that the injury 
was deemed related to the 1994 injury.  

Records were obtained from the Lexington VAMC that indicated 
that he was seen in the facility from March 1999 to February 
2000.  These records do not show the Veteran was followed for 
back problems.  

Records from Baptist Regional Medical Center dated in October 
1999 only showed the Veteran was treated for an insect bite 
on his right hip.  On a review of systems, the Veteran denied 
any problems associated with his back.  [The Veteran claimed 
that he was treated for his back at this facility from 1998 
to 2000.]

Records from Halifax dated from March 1998 to November 2007 
showed that in February 2000, the Veteran indeed presented in 
the emergency room complaining of uncontrollable urination 
but in connection with a decrease in his glucose levels.  His 
past medical history was noted as being significant for 
hypoglycemia.  The examiner provided diagnoses that included 
hypoglycemia (pre-diabetic) by history and urinary urgency 
and incontinence.  Another report showed that the Veteran 
reported that he had been extensively worked up in Kentucky 
for his low blood sugars.  He maintained that he had been 
advised that he was pre-diabetic.  He complained of urinary 
urgency and incontinence that had been going on "for 
several months."  The examiner provided a diagnosis of 
hypoglycemia, probably pre-diabetes, by history and urinary 
urgency and incontinence of unknown etiology.  

Records from St. Francis Hospital dated from September 2000 
to December 
2000 showed the Veteran indeed complained of non-radiating 
low back pain but 
in connection with a motor vehicle accident that occurred on 
September 17, 2000.  A physical examination revealed no 
tenderness and he had full range of motion 
but he complained of discomfort.  X-rays were negative.  The 
examiner noted an assessment of lumbar strain.  These records 
further showed that the Veteran eventually began to complain 
of associated lower extremity symptoms.  Also, a physical 
therapy evaluation noted that the Veteran complained of 
increased urgency with his urination but he denied that he 
experienced incontinence.  He reported that he had had no 
previous episodes of low back pain.  

Records from the Florida Department of Labor and Employment 
Security Division of Workers' Compensation indicated that the 
Veteran sustained a work-related injury on July 5, 2001.

Additional records from Halifax showed that on July 6, 2001, 
the Veteran complained of low back pain that radiated to the 
right leg following a July 5, 2001 back injury he sustained 
from lifting a water heater.  He denied any change in his 
bowel or bladder function; he had no incontinence.  X-rays 
revealed no evidence of acute fracture.  The examiner noted 
an impression of low back pain, strain in the lumbar area.  
Thereafter, the records are replete with back complaints in 
connection with the "Workman's Compensation associated back 
injury" sustained on July 5, 2001.  A November 2001 record 
indicated the Veteran stated that he injured his back in July 
and had had pain since that time.  He had been advised that 
he had a herniation at L5-S1.  He continued to deny any bowel 
or bladder component.  His past medical history was noted as 
significant for history of non-insulin dependent diabetes 
controlled with diet.  Later dated records in November 2001 
noted that the Veteran had now developed voiding dysfunction.  
He underwent a cystoscopy which revealed a neurogenic 
bladder.  It was noted that the Veteran suffered a 
back injury on July 5, 2001 and had experienced incontinence 
since that time.  Records dated in January 2002 and August 
2002 similarly noted that the Veteran reported that he had 
experienced back pain since the July 5, 2001 injury.  He also 
complained of numbness and tingling in his legs that had been 
present for over a year.  

The Veteran filed the present claim in December 2002.  
Thereafter, additional records from Halifax for the first 
time began to note that the Veteran had a history of injury 
to his low back going back to 1994.  In particular, a May 
2004 record noted that the Veteran presented to the facility 
with a history of long-term back injury, secondary to 
traumatic injury dating back to 1994.  [The Veteran claimed 
that he was treated for his back at this facility from 1994 
to the present (2007)]

Records from Florida Hospital Oceanside dated from April 2001 
to September 2003 showed the Veteran was followed for back 
pain but at no time prior to July 5, 2001.  
Records from Memorial Hospital Ormond dated from August 2001 
to October 2001 showed the Veteran was treated for low back 
pain in connection with the July 5, 2001 injury.  [The 
Veteran claimed that he was treated for his back at this 
facility from 2000 to the present (2007).]  Records from Dr. 
W.K. dated from November 2001 to December 2001 showed the 
Veteran was followed for low back pain and bladder 
dysfunction related to the July 5, 2001 injury.  

A December 2001 private neurosurgical evaluation by Dr. F.V. 
noted that the Veteran was seen on referral for complaints of 
low back pain and right lower extremity pain from an injury 
he sustained on July 5, 2001.  Dr. F.V. reported that the 
Veteran described that he heard a loud pop in his low back 
and experienced a sharp pain from the low back into the 
anterior and posterior aspect of the right lower extremity.  
Since that time, he had experienced constant pain more along 
the posterior aspect of the right lower extremity.  He 
claimed that he had problems with urinary incontinence that 
began two days after his initial injury.  On physical 
examination, in the right lower extremity, there was 
apprehension and give away secondary to pain and testing of 
muscle strength.  Strength measured 4+/5.  The sensory 
examination revealed a deficit in the right lower extremity, 
especially in the L5 and S1 distributions.  His vibration was 
also decreased.  Deep tendon reflexes were brisk in the lower 
extremities at 2 to 3+.  On range of active motion, he had 
flexion to 20 degrees and extension to 5 degrees.  Lateral 
bending and rotation were also "limited."  There was pain 
on all active range of motion.  The straight leg raise test 
was notable for pain in the low back on leg elevation but 
negative by definition.  His gait was antalgic.  A magnetic 
resonance imaging (MRI) of the lumbosacral spine of August 
2001 and November 2001 revealed L5-S1 disc protrusion.  Dr. 
F.V. noted an impression of low back pain with lower 
extremity pain.  Dr. F.V. commented that although the Veteran 
complained of pain, there was a lack of objective radicular 
symptoms.     

A private medical record dated in January 2002, prepared in 
connection with the Veteran's workmans' compensation claim, 
noted that the Veteran was "previously in good health" but 
then suffered an injury to his back when lifting a hot water 
heater on July 5, 2001.  He began experiencing pain that 
radiated into his right lower extremities and by the next 
day, he began to experience urinary incontinence.  

Records from Bert Fish Medical Center and Dr. E.H. dated from 
January 2002 to May 2003 showed that in January 2002, the 
Veteran reported that before his July 5, 2001 injury, he was 
very active physically.  He denied any history of prior low 
back problems or injury.  In January 2002, he underwent a 
right lumbar transforaminal epidural steroid injection at L5-
S1.  It was noted that he had been experiencing low back pain 
and right lower extremity pain and paresthesia.  Recently, he 
also had been experiencing some pain in the left lower 
extremity along with left leg tingling and numbness.  The 
following diagnoses were noted:  lumbar disc disease with low 
back pain and lumbar radiculopathy; history of injury on July 
5, 2001; and history of urinary incontinence (improved).  A 
February 2002 record showed the Veteran underwent a lumbar 
epidural steroid injection at L5-S1.  In July 2002, the 
Veteran underwent left lumbar facet joint injection with 
intra-articular neurolysis at L3-4, L4-5, and L5-S1.  An MRI 
showed L5, S1 disc herniation.  

Records further showed that in August 2002, the Veteran 
reported that his left leg gave out while he was in the 
shower.  He had been having some increased left-
sided low back pain along with tingling and numbness in his 
right and left lower extremities.  He was also using a diaper 
for urinary incontinence.  The physical examination revealed 
tenderness over the lumbar spine absent any gross neurologic 
deficit in the lower extremities except for decreased 
sensation over the right leg as before.  He used a cane to 
walk.  Dr. E.H. noted that he explained to the Veteran that 
he had experienced a flare-up of his low back pain and that 
hopefully over the next few days with rest, this would 
improve.  It was further reported that the Veteran was still 
waiting to receive a back brace through workmans' 
compensation.  He also requested a wheelchair.  A December 
2002 record showed that the Veteran reported that his legs 
gave out and he fell but he did not sustain any major injury.  
He complained of increased low back pain and bilateral lower 
extremity pain.  
The physical examination revealed the usual findings.  In 
addition, there was also lumbar paraspinal spasm.  Dr. E.H. 
indicated that the Veteran experienced this kind of flare-up 
with his legs giving out in the past and each time it took 
about two to three weeks before he started to feel better.  
The report of a February 2003 MRI noted an impression of 
posterior disc bulges at L4-5 and L5-S1.  A May 2003 physical 
examination revealed the usual tenderness over the lumbar 
spine and decreased sensation over the right leg.  Dr. E.H. 
noted that he explained to the Veteran that he was 
experiencing another flare-up of his symptoms.  [The Veteran 
claimed that he was treated for his back at Bert Fish Medical 
Center from 1996 to 1997.]

VA treatment records include a January 2003 record that 
showed the Veteran maintained that the pain persisted after 
his 1994 in-service injury with "much disability" until he 
re-injured his back in 2001.  He claimed that with the first 
injury of 1994, he experienced excruciating pain in his 
lumbar region with his back "locking up."  Another January 
2003 record showed the examiner noted that the Veteran's 
chronic low back pain was likely due to degenerative disc 
disease.  In May 2003, the Veteran complained of increased 
low back pain with radiation 
down the right leg and radiation to the right hip.  He was 
also concerned about numbness and tingling in the right leg 
to the ankle.  A June 2003 record noted 
that the Veteran's chronic low back pain initially dated back 
to 1994 when he suffered an injury in service.  He had an 
exacerbation in 2001 and since that time, he had suffered 
from back and right lower extremity and intermittent episodes 
of incontinence.  The Veteran described that the pain 
typically began in his back and radiated along the entire 
right leg to just above the foot.  The physical examination 
revealed some sensory loss in the right lower extremity.  The 
examiner noted a diagnosis of chronic lumbosacral strain.  
The examiner maintained that there was no identifiable cause 
of either incontinence or lower extremity sensory loss on 
MRI.  A June 2003 record noted that the Veteran had chronic 
persistent low back pain with intermittent radiation to the 
right lower extremity and urinary incontinence status post 
lifting injury to the low back in 1994 and re-injury in 2001 
(immediately after which he developed the urinary problem).  
A July 2003 record noted an assessment of incontinence most 
likely neuropathic given the Veteran's long history of back 
problems and leakage.  

A service personnel record dated in December 2003 noted that 
the Veteran was not medically fit to remain in the Army 
Reserves due to several medical problems that included lumbar 
disc disease with low back pain and radiculopathy and urinary 
incontinence.   

The August 2003 VA examination report shows the examiner 
reviewed the claims file.  The examiner noted that the 
Veteran had some low back trouble in 1994 but this was just a 
"bothersome problem" for him on and off from 1994 until 
2001 when he re-injured his back.  The Veteran currently 
complained of intermittent pain in his lower back, numbness 
in his right lower extremity, and bladder dysfunction.  He 
had had nine epidural injections but no surgery on his back.  
He ambulated with a cane or rode around in a wheelchair.  

On physical examination, he demonstrated on range of motion 
forward flexion to 
30 degrees with significant pain.  He had extension to 5 
degrees with pain.  He had lateral flexion to 20 degrees on 
the left, and to 10 degrees on the right, with pain being 
elicited on the right greater than the left.  He had 
bilateral rotation to 20 degrees which did not cause too much 
discomfort.  He exhibited guarded slow movement.  Palpation 
of the lumbar region revealed right paraspinal tenderness to 
palpation.  The sensory examination revealed decreased light 
touch and pinprick sensation throughout both lower 
extremities in a non-dermatomal fashion.  The examiner added 
that it was interesting that the only place where the Veteran 
reported a normal sensation bilaterally was in his feet in 
regions subserved by both the L5 and S1 nerve roots, both of 
which he claimed were impinged by his disc disease at L4-L5 
and L5-S1.  He measured 5/5 in strength in all major muscle 
groups of both lower extremities.  Deep tendon reflexes were 
2+ in the ankles and knees.  A sitting straight leg raise 
test was negative bilaterally.  The examiner reviewed and 
discussed the results of an MRI from October 2002 which 
revealed L4-L5 and L5-S1 disc degeneration.  

The examiner opined that the majority of the Veteran's 
complaints currently were related to his post-service injury.  
The examiner explained that from the Veteran's history, 
clearly all of his significant issues with pain as well as 
right extremity numbness and bladder dysfunction began in 
July 2001, after his post-service injury.  The examiner 
provided diagnoses of lumbar disc disease, mechanical back 
pain, and lumbar myofascial pain syndrome.  The examiner 
added that the Veteran's condition was confounded by the fact 
that he was now under the care of a pain management 
physician, and he was on several narcotic medications.  The 
examiner noted that it was quite possible that functional 
overlay attributed to the Veteran's complaints.  

Records from Coastal Neurology and Rehabilitation Center 
dated from September 2003 to January 2006 showed the Veteran 
was followed for low back pain.  A September 2003 
electromyography report confirmed that the Veteran had 
bilateral radiculopathy to the lower extremities.  The 
records indicated that the Veteran complained that he re-
injured his back on July 14, 2005 as the result of a roller 
coaster ride.  Then, the Veteran reported that he re-injured 
his back on the job on October 19, 2005.  [The Veteran 
claimed that he was treated for his back at this facility 
from 1998 to the present (2007).]

VA treatment records dated from 2003 to March 2005 showed the 
Veteran continued to be followed for back pain.  An 
assessment of neurogenic bladder was also referenced.  

In the Veteran's June 2004 substantive appeal, he maintained 
that he had been advised by physicians who had examined him 
in the past three years that if he had not suffered the 
injury in 1994, he would not be experiencing the low back 
problems that he was experiencing currently.  He maintained 
that the service connected 1994 injury was directly related 
to the 2001 injury.  The RO construed the argument set forth 
in the June 2004 substantive appeal as a claim for service 
connection for disc protrusion at L5-S1 and bladder 
dysfunction secondary to service-connected right erector 
spinae muscle injury.  In a March 2005 decision, the RO 
denied service connection for disc protrusion at L5-S1 and 
bladder dysfunction.  In a notice of decision letter dated in 
March 2005, the RO advised the Veteran of the denial and his 
appeal rights.  The Veteran did not appeal the decision.  

A March 2006 letter from VA physician Dr. G.F. noted that the 
Veteran had chronic back and bladder problems and that he was 
unable to engage in any gainful employment.  

VA treatment records dated through 2007 showed the Veteran 
continued to be followed for low back pain.  A December 2006 
discharge summary for the Veteran's dialated cardiomyopathy 
noted secondary diagnoses that included a diagnosis of lower 
back pain secondary to injury in 1994.  Nothing in the 
summary, however, addressed the back.   

A February 2007 VA letter from Dr. J.C. noted that the 
Veteran had chronic low back pain from degenerative disc 
disease and that he could not work due in part to the 
condition.  The same information was provided in another 
letter dated in December 2007.   

The above evidence shows that the Veteran is not entitled to 
a compensable evaluation for service-connected right erector 
spinae muscle injury.  The 
Veteran's current contentions made in connection with his 
claim seeking 
increased compensation benefits are inconsistent with past 
statements he made 
to examiners during the course of medical treatment and 
inconsistent with the medical evidence of record.  The 
Veteran clearly suffered a back injury in service 
in 1994, although it appears that it primarily involved the 
thoracic area, for which service connection was established.  
The only demonstrable residual that remained from the in-
service injury, however, was "discomfort" exhibited on VA 
examination in December 1994, although he had full range of 
motion and normal x-rays.  The medical evidence fails to show 
that the Veteran was treated for chronic back pain in 
connection with the 1994 back injury between 1994 and July 5, 
2001, despite his contention to the contrary.  Likewise, the 
medical evidence fails to support his contention that he 
experienced "much disability" in connection with the 1994 
back injury between 1994 and July 5, 2001 as he reported to a 
VA physician in January 2003.  Rather, the medical records 
show that he was not seen in various facilities during the 
time period he claimed he received treatment for his low 
back.  When he was seen during the period between 1994 and 
July 5, 2001, he was treated for conditions other than a low 
back disorder, or when he was treated for low back 
and bladder complaints, these problems were in association 
with post-service and nonservice-related events (motor 
vehicle accident of September 17, 2000 and hypoglycemia).  

The statements the Veteran made to physicians prior to the 
filing of his increased compensation claim are in stark 
contrast to statements made thereafter.  On numerous 
occasions the Veteran originally associated the onset of 
severe chronic low back problems with the July 5, 2001 back 
injury.  It was not until after he filed his claim for 
increased compensation that he referenced his 1994 injury to 
treatment providers.  Moreover, his contentions that he 
received treatment for his back at multiple facilities during 
the period from 1994 to July 2001 have not been substantiated 
by the records themselves.  In light of the above, the Board 
finds the Veteran's contentions as to the nature, chronicity, 
and severity of his service-connected muscle injury are not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

In addition, based on a review of the claims file and 
examination of the Veteran, the August 2003 VA examiner 
concluded that clearly all of the Veteran's significant 
issues with pain, right extremity numbness, and bladder 
dysfunction began after his post-service injury of July 2001.  
There is no competent medical opinion of record to the 
contrary.  There is the June 2003 VA treatment record that 
suggested that the Veteran had experienced chronic persistent 
low back pain with intermittent radiation to the right lower 
extremity since the 1994 injury.  This muddled assessment is 
clearly based on a history provided by the Veteran, which as 
detailed above, is inconsistent with medical evidence showing 
no such chronic problems until after the July 5, 2001 injury.  
There is also the December 2006 discharge summary noting 
lower back pain secondary to injury in 1994.  This is just a 
notation of no clinical significance as the focus of the 
hospitalization was the Veteran's heart condition absent any 
clinical findings referable to the low back.  Thus, the 
discharge summary does not constitute competent medical 
evidence that the Veteran's current low back complaints 
result from the 1994 in-service injury.  

The August 2003 VA examiner's opinion is consistent with the 
medical evidence of record.  Since the July 5, 2001 injury, 
the Veteran has consistently complained of low back pain with 
radiculopathy and bladder dysfunction.  The pain typically 
begins in his back and radiates along the entire right leg to 
just above the foot according to a June 2003 VA treatment 
record.  The evidence clearly shows that other than his 
complaints following an automobile accident in September 
2000, he was not symptomatic until after July 5, 2001 during 
which time episodes of flare-ups are documented and he 
undergoes steroid injections.  The physical examinations have 
revealed low back pain with radiculopathy and bladder 
dysfunction.  As these symptoms have been clinically 
attributed to the nonservice-connected July 5, 2001 back 
injury, the Veteran is not entitled to compensation for these 
symptoms.  In so finding, the Board observes that there is no 
ratable disabling impairment associated with the service-
connected back disability.  Consequently, the Veteran is not 
entitled to a compensable evaluation under Diagnostic Code 
5320 for service-connected right erector spinae muscle.  
Also, given the foregoing, the Board need not consider other 
potentially applicable diagnostic codes (in particular, the 
Rating Schedule for evaluating disabilities of the spine in 
38 C.F.R. § 4.71a (2002, 2003 & 2008)) as he would not be 
entitled to a compensable evaluation there under in the 
absence of ratable disabling impairment associated with the 
service-connected right erector spinae muscle injury.  

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the right 
erector spinae muscle injury disability exhibited symptoms 
that warranted different ratings.  See Hart, supra.  

The Board has also considered whether the Veteran's right 
erector spinae muscle injury disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology due to his right erector spinae 
muscle injury, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

A compensable evaluation for right erector spinae muscle 
injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


